IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                              October 17, 2017
                                      No. 16-30849
                                                                               Lyle W. Cayce
                                                                                    Clerk
Consolidated with 16-30851, 16-30852, 16-30853, 16-30854, 16-30856,
16-30857, 16-30860, 16-30861, 16-30862, 16-30864, 16-30865, 16-30866,
16-30867

CLAIMANT ID 100218776,

               Requesting Party - Appellant

v.

BP EXPLORATION & PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP, P.L.C.,

               Objecting Parties - Appellees




                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-8478


Before DAVIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       In these consolidated cases, Royal Caribbean Cruise Line (“RCCL”)
challenges the district court’s refusal to review a series of Administrative
Appeal Panel decisions. In each decision, the Appeal Panel found that RCCL


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
                              No. 16-30849
 Cons w/ Nos. 16-30851, 16-30852, 16-30853, 16-30854, 16-30856, 16-30857,
  16-30860, 16-30861, 16-30862, 16-30864, 16-30865, 16-30866, 16-30867

was not eligible to bring a claim under the Deepwater Horizon Economic and
Property Damages Settlement Agreement (the “Settlement Agreement”),
which the district court approved between BP Exploration & Production, Inc.,
BP America Production Co., and BP P.L.C. (collectively “BP”) and the
Economic and Property Damages Settlement Class (the “Class”) in 2012. For
the reasons stated below, we agree that RCCL is ineligible to join the Class
and therefore AFFIRM.
       I.     Factual Background and Procedural History
       The Deepwater Horizon oil spill and the ensuing Settlement Agreement
“are no strangers to this court.” 1 Because the sole issue presented here is
whether RCCL is eligible to join the Class, we only discuss the facts necessary
to resolve that question.
       RCCL is a cruise-line company that operated ten foreign-flagged cruise
ships throughout the Gulf of Mexico between April 2010 and April 2012—the
relevant period for determining Class eligibility. According to RCCL, during
that time frame, the oil spill diminished the beauty and desirability of the Gulf
waters, which, in turn, discouraged consumers from purchasing RCCL’s
cruises. As a result, RCCL allegedly suffered more than $330,000,000 in losses.
       In 2013, RCCL filed ten economic loss claims with the Claims
Administrator       of   the    Court     Supervised      Settlement      Program. 2      The


       1  Claimant ID 100128765 v. BP Expl. & Prod., Inc., ---F. App’x---, 2017 WL 4310087,
at *1 (5th Cir. Sept. 27, 2017) (citing In re Deepwater Horizon, 785 F.3d 1003, 1008–09 (5th
Cir. 2015)); see also In re Deepwater Horizon, 732 F.3d 326, 329–31 (5th Cir. 2013) (discussing
background of the oil spill and history of the settlement at length).
        2 RCCL filed six additional claims in 2013. RCCL voluntarily dropped two of those

claims because they related to cruise ships that spent no time in the Gulf of Mexico during
the pertinent time period. RCCL nominally appealed the other four claims, which related to
RCCL’s purported operation of docks in the Gulf Coast area. Though RCCL appealed those
claims, it failed to adequately brief them and they are thus waived. Unites States v. Moreno,
                                              2
                              No. 16-30849
 Cons w/ Nos. 16-30851, 16-30852, 16-30853, 16-30854, 16-30856, 16-30857,
  16-30860, 16-30861, 16-30862, 16-30864, 16-30865, 16-30866, 16-30867

Administrator denied RCCL’s claims, and RCCL sought review. Because RCCL
filed ten different claims, ten separate Appeal Panels reviewed the
Administrator’s denials. The Panels unanimously affirmed those denials with
nearly identical reasoning. Each Panel found that the subsection of eligibility
criteria in the Settlement Agreement specifically pertaining to “vessels,” which
RCCL could not satisfy, controlled RCCL’s ability to join the Class. RCCL then
filed several requests for discretionary review with the district court. The
district court denied those requests, and RCCL appealed.
       II.    Jurisdiction and Standard of Review
       The district court had admiralty and maritime jurisdiction over the
underlying matter. 3 We have appellate jurisdiction over the instant
consolidated appeal under the collateral order doctrine. 4
       Although we generally review district court orders denying discretionary
review for abuse of discretion, the standard of review is “effectively de novo”
when the district court was “presented with purely legal questions of contract
interpretation.” 5 Because we are presented with a question regarding the
proper interpretation of the eligibility criteria in the Settlement Agreement—
a purely legal issue—our review is effectively de novo.




857 F.3d 723, 727 (5th Cir. 2017) (citing United States v. Lindell, 881 F.2d 1313, 1325 (5th
Cir. 1989)).
       3 See U.S. CONST., art. III, § 2; 28 U.S.C. § 1333; 33 U.S.C. § 2717(b); 43 U.S.C. §

1349(b); 46 U.S.C. § 30101.
       4 See In re Deepwater Horizon, 785 F.3d at 1009.
       5 Id. at 1011 (citing United States v. Delgado-Nuñez, 295 F.3d 494, 496 (5th Cir. 2002));

see also Claimant ID 100197593 v. BP Expl. & Prod., Inc., 666 F. App’x 358, 360 (5th Cir.
2016).
                                               3
                              No. 16-30849
 Cons w/ Nos. 16-30851, 16-30852, 16-30853, 16-30854, 16-30856, 16-30857,
  16-30860, 16-30861, 16-30862, 16-30864, 16-30865, 16-30866, 16-30867

      III.     Discussion
      A business entity can join the Class if it meets the eligibility criteria
outlined in Section 1.2 and the damage requirements of Section 1.3. 6 Section
1.2 includes within the Class four categories of claimants:
      All Entities doing business or operating in the Gulf Coast Areas or
      Specified Gulf Waters that:


           1.2.1. at any time from April 20, 2010 to April 16, 2012,
                  owned, operated, or leased a physical facility in the Gulf
                  Coast Areas or Specified Gulf Waters and (A) sold
                  products in the Gulf Coast Areas or Specified Gulf
                  Waters (1) directly to CONSUMERS or END USERS
                  of those products or (2) to another Entity that sold those
                  products directly to Consumers or End Users of those
                  products . . . .


           1.2.2. are service businesses with one or more full-time
                  employees (including owner-operators) who performed
                  their full-time services while physically present in the
                  Gulf Coast Areas or Specified Gulf Waters at any time
                  from April 20, 2010 to April 16, 2012; or


           1.2.3. owned, operated or leased a vessel that (1) was Home
                  Ported in the Gulf Coast Areas at any time from April
                  20, 2010 to April 16, 2012 . . . ; or


           1.2.4. owned or leased REAL PROPERTY in the Gulf Coast
                  Areas at any time from April 20, 2010 to April 16, 2012;
                  ....

      RCCL acknowledges that its cruise ships are “vessels” as that term is
used in subsection 1.2.3 and that none of its “vessels” were “Home Ported in


      6   The damage criteria is not at issue in this appeal.
                                               4
                              No. 16-30849
 Cons w/ Nos. 16-30851, 16-30852, 16-30853, 16-30854, 16-30856, 16-30857,
  16-30860, 16-30861, 16-30862, 16-30864, 16-30865, 16-30866, 16-30867

the Gulf Coast Areas” during the relevant time period. RCCL nevertheless
contends that it should qualify as a Class member because its cruise ships are
“physical facilities” under subsection 1.2.1 and “service businesses” under
subsection 1.2.2.     BP argues that it is irrelevant that RCCL’s ships may
constitute “physical facilities” or “service businesses,” because RCCL cannot
join the Class as a “vessel” owner unless it meets the requirements of
subsection 1.2.3.
      We apply accepted rules of contract interpretation to resolve this dispute.
It is axiomatic that, to the extent possible, a court should interpret “all the
terms in a contract without rendering any of them meaningless or
superfluous.” 7 It is likewise well-settled that where a general provision and a
narrow, specific provision overlap and the specific provision fits the facts at
hand, the specific provision controls. 8 This prevents the general provision from
swallowing the specific, and it gives effect to every clause in a contract. 9
      Here, in order to give effect to every clause of the Settlement Agreement’s
eligibility criteria, subsection 1.2.3, the more specific subsection, must control
RCCL’s eligibility. All commercial vessels provide services of one kind or
another. Some transport cargo. Some transport people. Others, such as
tugboats, dredges, and jack-up barges, provide specialized services. If these
“vessels” are eligible to join the Class under subsection 1.2.2 simply because
they traversed the Gulf waters while performing their services—without




      7  Chembulk Trading LLC v. Chemex Ltd., 393 F.3d 550, 555 (5th Cir. 2004).
      8  RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 132 S.Ct. 2065, 2071 (2012).
       9 Id. Although RadLAX dealt with statutory provisions, these principles apply with

equal force to contracts. See Antonin Scalia & Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts 93–100 (2012).
                                           5
                              No. 16-30849
 Cons w/ Nos. 16-30851, 16-30852, 16-30853, 16-30854, 16-30856, 16-30857,
  16-30860, 16-30861, 16-30862, 16-30864, 16-30865, 16-30866, 16-30867

having a home port in the Gulf—then subsection 1.2.3’s “Home Ported”
requirement is a dead letter.
       The negative implication canon, expressio unius, which dictates that
“specification of the one implies the exclusion of the other,” further buttresses
that conclusion. 10 By expressly limiting Class eligibility to those entities
owning or operating vessels “Home Ported in the Gulf Coast Areas,” the
Settlement Agreement necessarily implies that an entity owning or operating
a vessel not “Home Ported” in the Gulf cannot enter the Class. RCCL cannot
sidestep that implication and enter the Class through subsection 1.2.1 or 1.2.2
without nullifying the negotiated “Home Ported” requirement.
       In sum, RCCL can join the Class only if it meets the requirements of
subsection 1.2.3. As indicated above, RCCL concedes that it cannot meet those
requirements, because none of its “vessels” were “Home Ported” in the Gulf
during the relevant time period.
       Therefore, RCCL cannot join the Class. 11 The district court did not abuse
its discretion by denying review of the various Appeal Panel decisions.
       IV.    Conclusion
       For these reasons, we AFFIRM the district court.




       10  See Scalia & Garner, supra note 9, at 107.
       11  Because we find that RCCL must bring any claim it has based on its “vessels” under
subsection 1.2.3, we need not consider RCCL’s arguments that its ships are “physical
facilities” under 1.2.1 and “services businesses” under 1.2.2.
                                             6